Citation Nr: 1440388	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-19 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating greater than 20 percent for diabetes mellitus with erectile dysfunction and diabetic retinopathy and cataract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to April 1962 and from January 1963 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 RO decision.  During the course of the appeal, the Veteran was awarded separate disability ratings for conditions secondary to his diabetes, to include kidney disease with hypertension and peripheral vascular disease of the lower extremities.

In this case, the Veteran asserts that his diabetes together with its complications preclude employment.  The United States Court of Appeals for Veterans Claims has held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Normally, the Board would remand for the RO to consider the Veteran's entitlement to TDIU as part and parcel of his increased rating claim.  However, in this particular case, the Veteran has recently filed a separate claim for a TDIU, and the RO is currently reviewing that claim.  Rather than assuming jurisdiction over this aspect of the Veteran's claim for an increased rating, it is administratively prudent to let the RO continue to develop the evidence related to the Veteran's TDIU claim in the normal course of business.  We note for the record the intertwined nature of these two claims, so that future appellate action may be taken on the TDIU portion of his claim, if appropriate and necessary.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

In February 2013, the Veteran reported that his diabetes was not being co-managed and that he did not see private physicians.  However, a June 2013 VA outpatient treatment report reflects that the Veteran was there to follow up following a recent private emergency hospitalization, apparently prompted by cardiac symptomatology.  Subsequent VA treatment reports reflect that the Veteran is obtaining private medical care from at least four physicians:  a primary care provider, Dr. Jallerino or Dr. Jallerina; a nephrologist, Dr. Vera; an endocrinologist, Dr. Damiani; and a cardiologist, Dr. Banko.  It appears that he may be seeing these physicians regularly, and that his diabetes indeed may be "co-managed" at this point in time.  The Board is reluctant to review the Veteran's disability rating without these records.  

As the Veteran continues to receive VA care, his VA medical records should be updated for the file upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After securing the necessary releases, the RO should obtain the names and addresses of all medical care providers who treated the Veteran for diabetes since May 2013, to include Drs. Jallerino or Jallerina; Dr. Vera; Dr. Damiani; and Dr. Banko.  The RO should also request a release for the complete hospital records from St. Mary's Hospital.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to January 2014 by the Loma Linda Healthcare System and Victorville Community Based Outpatient Clinic for inclusion in the file.

3.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development which may become apparent should be performed at this time.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



